Citation Nr: 1120599	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  10-23 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
In Louisville, Kentucky



THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disability.



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the RO.

In March 2011, the Veteran testified at a hearing held before the undersigned.  The Board notes that the Veteran opted to proceed with the hearing without having his representative present.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran recently underwent a VA psychiatric examination in February 2010, in part, to obtain an opinion regarding the impact of the service-connected PTSD on the Veteran's employability.  The examining psychologist noted that the claims file was reviewed and that the Veteran received treatment at Vet Center but that those records were not reviewed.  

The record reveals that the Veteran has been receiving ongoing treatment at the Huntington Vet Center for several years and that while a statement was submitted by the social worker who was seeing him on a monthly basis, copies of the treatment records have not been sought.  Thus, reasonable efforts must be made to secure these records.  38 C.F.R. § 3.159(c) (20110).

Since the Veteran also receives ongoing psychiatric treatment through VA, all pertinent psychiatric treatment records since March 2010 should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file and the RO/AMC should obtain copies of the treatment records from the Huntington Vet Center since 2007 and treatment records from the Huntington VA Medical Center since March 2010.

2.  After completing the requested action, and undertaking any further development deemed necessary, the RO should readjudicate the claim for a TDIU in light of all the evidence of record.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative who should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


